249 F.2d 958
Fred DUNN, Edward Dunn, and Victor Dunn, copartners Doing Business as M. Dunn & Company, Appellants,v.Edward RODRIGUES, Appellee.
No. 13156.
United States Court of Appeals Sixth Circuit.
December 5, 1957.

Appeal from the United States District Court for the Eastern District of Michigan; Thomas P. Thornton, Judge.
George Bashara, Detroit, Mich., for appellants.
Alan W. Josyln, Detroit, Mich., for appellee.
Before MILLER and STEWART, Circuit Judges, and BOYD, District Judge.
PER CURIAM.


1
This cause has been heard and considered upon the oral arguments and briefs of attorneys for the parties and upon the record in the case;


2
And it appearing that the findings of fact of the district court are supported by substantial evidence and are not clearly erroneous, and that the conclusions of law of the United States District Court rest upon a sound basis;


3
The judgment of the district court, D.C., 128 F. Supp. 604, is affirmed; and it is so ordered.